The arguments and amendments submitted 07/12/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Claim 1, lines 10-12 recite "wherein the interferometer is configured to provide the at least one optical measurement beam in movable fashion with respect to the laser beam by moving the at least one optical measurement beam around the laser beam".  It is not clear how a step of moving the at least one optical measurement beam around the laser beam provides or causes the interferometer to be configured to provide the at least one optical measurement, rendering the claim indefinite.  For the purpose of examination, claim 1, lines 10-12 read on "wherein the interferometer is configured to move the at least one optical measurement beam around the laser beam”.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one supply apparatus in claims 1-11 and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “controller” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the AM arts to denote structure, such as a microprocessor, CPU, or computer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US PG Pub 2017/0266727) in view of Hamann (CA 2307509) and Bamberg (US PG Pub 2015/0219444).
Regarding claims 1 and 12, Nishino teaches an apparatus for additive manufacturing (Figs. 1-3 and accompanying sections), the apparatus comprising
 a laser apparatus (apparatus 1 in Fig. 1) configured for material processing by a laser beam (beam L1), wherein the laser apparatus is configured to steer the laser beam onto a processing region of a workpiece (as shown in Figs. 1 and 2); 
at least one supply apparatus (nozzle device 14 in Fig 1) for a supply material [instant claim 12:] configured to supply a powder as the supply material (para. 0017) comprising an annular jet powder nozzle, as recited in claim 12, (nozzle 33 which is an annular jet since it has annular passages 71a per para. 0026) which is also an off-axis powder nozzle (axes 121 are off from laser L1 axis Ax as shown in Fig. 2), the at least one supply apparatus being configured to supply the supply material to the processing region (para. 0029); and 
an interferometer unit (53 in Fig. 3 and para. 0031) comprising an interferometer (53), the interferometer being configured to measure a distance to a surface of the workpiece (“the laser interferometer 53 detects displacement of the end face 101b on the basis of reflected light from the end face 101b” per para. 0043 and “The detector 64 can detect displacement of the end face 101b (temporal change in height of the end face 101b) on the basis of interference between the detected light and the reference light” per 0046 with measurement of displacement/change in height of the end face a type of measurement of a distance to the surface of the workpiece; see also para. 0049, furthermore it is well-known that interferometry implicitly provides a distance measurement) using at least one optical measurement beam (measurement beam L3).
Nishino does not explicitly teach the interferometer is configured to move the at least one optical measurement beam around the laser beam.  Instead, Nishino teaches the interferometer is configured to move the optical measurement beam across the surface in a linear fashion (para. 0050 and as shown in Fig. 3) to detect abnormalities for the object being built (paras. 0049-0050).
However, Hamann teaches an interferometer for analyzing surfaces (pg. 7, lines 17-26 and Fig. 7) configured to move an optical measurement beam around a circular scan path (via rotating lens 2 as shown for beam 1 in Figs. 3 and 5).  
Bamberg teaches an apparatus for AM (Fig. 1) with an interferometer (para. 0009), wherein the region around a local melt pool created by a laser beam (para. 0011) is irradiated with measurement laser light to detect distortions and stresses (para. 0009).
In view of the Hamann’s and Bamberg’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nishino’s apparatus so the interferometer is configured to move the at least one optical measurement beam in a circular scan path, as taught by Hamann, to move around the laser beam and local melt pool created by the laser beam, as suggested by Bamberg, to predictably obtain means for rapidly detecting distortions and abnormalities that are near to and around the melt pool in any direction.
Regarding claim 2, Nishino teaches the interferometer unit is configured to determine, using the distance measurement, at least one physical variable, the at least one physical variable comprising a height/position of the produced welding bead (“The detector 64 can detect displacement of the end face 101b (temporal change in height of the end face 101b) on the basis of interference between the detected light and the reference light” per 0046, or a position of the surface of the workpiece (“the laser interferometer 53 detects displacement of the end face 101b on the basis of reflected light from the end face 101b” per para. 0043 which implicitly requires determination of relative positions of the surface of the workpiece). 
Regarding claim 3, Nishino teaches the interferometer unit is further configured to measure a distance to the processing region (paras. 0043 and 0046).
Regarding claim 10, Nishino teaches the interferometer is configured to provide the at least one optical measurement beam in movable fashion with respect to the laser beam (as indicated by arrow A in Fig. 3 and para. 0050).
Regarding claim 13, Nishino teaches the apparatus is a laser metal deposition head (nozzle device 14 is a laser metal deposition head per para. 0017). 
Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Hamann and Bamberg, as applied to claims 1 and 2 above, in view of Buller (US PG Pub 2017/0239719).
Regarding claim 4, Nishino, Hamann, and Bamberg do not explicitly teach this feature.
However, Buller teaches an AM apparatus with capturing means comprising a CCD camera (para. 0064) for capturing a temperature of the melt pool (para. 0064) enabling process control and uniformity measurements (para. 0064).
In view of Buller’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Buller’s CCD camera with Nishino’s apparatus to predictably obtain these expanded capabilities and the benefits thereof for controlling and measuring product quality.
Regarding claim 6, Nishino teaches a controller configured to control the laser apparatus (para. 0054) or the at least one supply apparatus (para. 0054).
Regarding claims 7 and 8, Nishino, Hamann, and Bamberg do not explicitly teach these features.
However, Buller teaches the controller is further configured to control the laser apparatus by closed-loop control of at least one process input variable (paras. 0188, 0241), and 
wherein the at least one process input variable comprises a laser focus diameter, a position of an optical axis of the laser apparatus, a laser focus position, a laser pulse width, the laser power (para. 0188), 
wherein the controller is further configured to adjust at least one process input variable such that deviations from a model of the processing region or an additive manufacturing process are kept below an upper threshold, are minimized, or are kept below the upper threshold and are minimized (para. 0173).
In view of Buller’s teachings, it would have been obvious to one of ordinary skill to modify Nishino with Buller’s controller to predictably provide means for enabling improved process control and product quality and uniformity.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Hamann and Bamberg, as applied to claim 1, in view of Schonleber (US PG Pub 2013/0120740).
Regarding claims 9 and 11, Nishino teaches the interferometer comprises a beam path for the at least one optical measurement beam that is separated from the beam path of the laser apparatus (beam path L3 in Figs. 3-4 is separated from beam path L1 in Figs. 1-2 since the laser apparatus and interferometer unit are separated from each other as shown in Fig. 1).
Nishino, Hamann, and Bamberg do not explicitly teach the interferometer is a coherence interferometer or a low coherence interferometer and is silent regarding the central wavelength of a wavelength range of the at least one optical measurement beam.
However, Schonleber teaches an apparatus for AM (Fig. 2 with the apparatus useful for deposition welding which is a type of AM per para. 0017) having an interferometer for measurement of the working distance (abstract), wherein the interferometer is a coherence interferometer (per para. 0019 “a spectral-interferometric distance sensor (also referred to as an OCT or optical coherence tomograph) is integrated in the laser scanner in the material-working device” with an OCT sensor a type of coherence interferometer) having superluminescent diodes (11, 12 in Fig. 2) for generation of measurement beams with at least one central wavelength of a wavelength range of the at least one optical measurement beam lying at approximately 1030 nm (para. 0025).
Schonleber teaches that using a coherence interferometer operating at this wavelength provides a high quality distance measurement throughout the entire laser processing volume (para. 0019).
In view of Schonleber’s teachings, it would have been obvious to one of ordinary skill in the art to modify Nishino’s apparatus to utilize the low coherence interferometric configuration taught by Schonleber to predictably obtain the capability for a high quality distance measurement throughout the entire laser processing volume, as taught by Schonleber, and/or to lower the cost of the apparatus by replacement of Nishino’s measurement laser with lower-cost superluminescent diodes as utilized by Schonleber.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered and are addressed below. 
Applicant’s arguments that Nishino does not teach the feature added to claim 1 via the current amendment have been fully considered and are persuasive.  Therefore, the previous 102 rejection of claim 1 has been withdrawn.  However, in response to the amendment of claim 1, a new ground(s) of rejection is made over Nishino in view of Hamann and Bamberg.
Regarding the 112(f) interpretation of the term “supply apparatus” in claim 1, Applicant presents an argument contending that supply apparatus is a known structural term, and that the term does not include a recitation of “means for” and therefore should not be interpreted under 112(f).
	However, this argument is not persuasive because supply apparatus is not a structural term, but instead is merely a generic placeholder without a specific structural meaning and not modified by other structural terms sufficient for performing the claimed function.  Furthermore, the three-prong test was applied in the analysis and each point of the test was satisfied, therefore rebutting the presumption that 112(f) does not apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745